Citation Nr: 1819399	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-18 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hypertension.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

3.  Entitlement to an initial increased disability rating for painful and unstable scars, status post excision basal cell carcinoma, left neck and status post excision squamous cell carcinoma, mid lower chest and right sternum, currently rated 30 percent disabling.

4.  Entitlement to an initial increased disability rating for actinic keratosis, currently rated 30 percent disabling.  

5.  Entitlement to an initial increased disability rating for disfiguring scars, status post excision basal cell carcinoma, left neck, rated 10 percent disabling from July 17, 2012 to October 29, 2012, and 30 percent disabling thereafter.  

6.  Entitlement to an initial compensable disability rating for linear scars, status post excision squamous cell carcinoma of the mid lower chest, right sternum and left lower sternum associated with actinic keratosis.

7.  Entitlement to an initial increased rating for seborrheic dermatitis, currently rated 10 percent disabling.  

8.  Entitlement to service connection for basal cell carcinoma of the midline sternum and right temple.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February to September 1983, from January to August 1991, and from October 2004 to May 2006.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 2011 rating decision, service connection was granted for bilateral hearing loss, assigning a noncompensable rating, effective May 27, 2011.  In a July 2011 rating decision, an earlier effective date of April 15, 2011 was assigned.  A notice of disagreement was filed in June 2012, a statement of the case was issued in February 2013, and a substantive appeal was received in March 2013.  

In a September 2011 rating decision, service connection was granted for basal cell carcinoma (10%); actinic keratosis (0%); and, hypertension (0%), all effective July 21, 2011.  In November 2011, the Veteran filed a notice of disagreement with regard to the actinic keratosis and hypertension ratings.  A statement of the case was issued in February 2012 and a substantive appeal was received in July 2012.  In April 2012, the Veteran filed a notice of disagreement with regard to basal cell carcinoma.  A statement of the case was issued in September 2012, and a substantive appeal was received in September 2012.  In a November 2012 rating decision, actinic keratosis was assigned a 30 percent rating, effective July 21, 2011; separate ratings were assigned to disfiguring scar, status post excision basal cell carcinoma, left neck, 10 percent, effective July 17, 2012, and 30 percent, effective October 30, 2012; a 20 percent rating was assigned to painful and unstable scar, status post excision basal cell carcinoma, left neck, effective July 17, 2012; and, service connection for basal cell and squamous cell carcinoma of the left sternum, midline sternum, and right temple was denied.  All of these issues are inextricably intertwined with the basal cell carcinoma issue in appellate status.  In a November 2013 rating decision, service connection was established for seborrheic dermatitis (10%), effective December 6, 2012; service connection was established for linear scars, status post excision squamous cell carcinoma of the mid lower chest, right sternum, and left lower sternum (0%), effective July 21, 2011; and, a 30 percent rating was assigned to painful and unstable scars, status post excision basal cell carcinoma, left neck and status post excision squamous cell carcinoma, mid lower chest and right sternum, effective July 21, 2011.  

In an October 2015 rating decision, service connection for mid-back melanoma was denied.  A notice of disagreement was filed in January 2016 and a statement of the case was issued in April 2016, but the Veteran did not file a substantive appeal, thus this issue is not in appellate status.  

The issues of entitlement to an initial increased disability rating for painful and unstable scars, status post excision basal cell carcinoma, left neck and status post excision squamous cell carcinoma, mid lower chest and right sternum; entitlement to an initial increased disability rating for actinic keratosis; entitlement to an initial increased disability rating for disfiguring scars, status post excision basal cell carcinoma, left neck; entitlement to an initial compensable disability rating for linear scars, status post excision squamous cell carcinoma of the mid lower chest, right sternum and left lower sternum associated with actinic keratosis; and, entitlement to an initial increased rating for seborrheic dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension was not manifested by diastolic pressure predominantly 100 or more, by systolic pressure predominantly 160 or more, or with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

2.  The Veteran has had no worse than level I hearing loss in both the right and left ears.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability rating for hypertension have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

2.  The criteria for entitlement to a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.85, Diagnostic Code 6100 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

No further notice is required regarding the downstream issues of higher initial ratings for hypertension and bilateral hearing loss, as they stem from the grant of service connection, and no prejudice has been alleged.  No prejudice has been alleged with regard to the increased rating claims.  Regarding the duty to assist, the evidence of record contains VA treatment records, private treatment records, and lay statements from the Veteran.  There is otherwise no indication of relevant, outstanding records which would support the hypertension and bilateral hearing loss increased rating claims.  The Veteran was afforded VA examinations with regard to the issues which will be discussed in detail below.  There is no indication that the Veteran's claimed hypertension and bilateral hearing loss have worsened since the last related VA examinations.  As such, the Board finds that there is no basis to obtain more current examinations as to the claims.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83   (2007) (stating that mere passage of time not a basis for requiring of new examination). As such, the Board will proceed to the merits.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The appeal arises from the original assignment of disability evaluations following an award of service connection, thus the severity of the disabilities at issue are to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Hypertension

The Veteran's hypertension is rated noncompensably disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Such diagnostic code provides a 60 percent rating if the diastolic pressure is predominantly 130 or more, 
a 40 percent rating if the diastolic pressure is predominantly 120 or more, 
a 20 percent rating if the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, a 10 percent rating if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

Initially, it is noted that the medical evidence of record reflects that the Veteran requires continuous medication for control of his hypertension.

An August 2011 VA examination reflects that the Veteran takes medication to control his hypertension.  Blood pressure readings were 147/71, 143/85, 144/82.  
 
An October 2012 VA examination reflects that the Veteran continues to take medication to control his hypertension.  Blood pressure readings were 155/79, 152/81, and 149/85.  

A September 2013 VA examination reflects that the Veteran continues to take medication to control his hypertension.  Blood pressure readings were 136/78, 153/80, and 157/80.  

The Veteran's VA treatment records do not reflect blood pressure readings that would support a compensable rating.  Specifically, a December 2012 VA record reflects a blood pressure reading of 146/79.  01/03/2013 CAPRI.  A September 2015 VA record reflects that the Veteran underwent a hypertension and cholesterol control check.  His blood pressure reading was 115/70.  06/23/2016 CAPRI at 48.  An April 2016 VA record reflects blood pressure readings of 148/82 and 126/77.  Id. at 1.  

The Veteran's hypertension is currently rated noncompensably disabling as while the medical evidence of record reflects that his hypertension requires continuous medication for control, none of the readings reflect a diastolic pressure of 100 or more, and there has been no showing of systolic pressure predominantly 160 or more.  

There is otherwise no evidence to support a compensable disability rating as the competent medical and/or lay evidence does not demonstrate that the Veteran's hypertension more nearly approximates diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, as contemplated by a 10 percent rating under Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.   Accordingly, the Veteran's service-connected hypertension is more nearly approximated by the current noncompensable rating.  

Bilateral hearing loss

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from "I" for essentially normal acuity, through "XI" for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this case, the Veteran has been assigned a noncompensable evaluation throughout the rating period on appeal.  The Board finds no basis for an award of a higher rating, as discussed below.  

In June 2011, the Veteran underwent a VA audiological evaluation.  Pure-tone thresholds for the ears were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
25
30
20
LEFT
10
40
40
20

The pure tone average in the right ear was 24 decibels and 28 decibels in the left ear.  Speech recognition scores were 92 percent in the right ear and 96 percent in the left ear.  Such findings translate to level I hearing in both ears.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 (zero) percent disability rating.  

In May 2013, the Veteran underwent a private audiological evaluation.  Pure-tone thresholds for the ears were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
25
30
15
LEFT
15
40
45
20

The examiner noted that he had normal hearing through 1500 Hertz sloping to a mild sensorineural hearing loss at 3000 Hertz rising to normal.  The left ear showed similar configuration that is moderate in degree centered at 3000 Hertz and sensorineural in nature.  The pure tone average in the right ear was 21 decibels and 26 decibels in the left ear.  In any event, because the report did not specify whether the speech recognition testing was performed using the Maryland CNC test, the findings from this record cannot be used for rating purposes.

In September 2013, the Veteran underwent a VA audiological evaluation.  Pure-tone thresholds for the ears were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
30
30
20
LEFT
20
40
45
20

The pure tone average in the right ear was 25 decibels and 31 decibels in the left ear.  Speech recognition scores were 100 percent in the right ear and 92 percent in the left ear.  Such findings translate to level I hearing in both ears.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 (zero) percent disability rating.  

The Board acknowledges the Veteran's statements regarding his hearing loss.  The rating criteria are intended to compensate for the impairment resulting from the hearing loss disability.  38 C.F.R. §§ 4.1, 4.85.  However, the pertinent and objective evidence of hearing impairment does not approximate the criteria for a compensable disability rating.  Lendenmann, 3 Vet. App. at 349 (noting that when VA assigns a schedular disability rating to a veteran's hearing loss, it generally is required by law to base its decision entirely on audiometric testing results); 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  

Applying the audiologic test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable disability rating for bilateral hearing loss disability.  Thus, there is no reasonable doubt to be resolved.  

The United States Court of Appeals for Veterans Claims (Court) recently discussed extraschedular consideration in the context of bilateral hearing loss:

[T]he Court holds that the [schedular] rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.  Thus, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  However, as the rating criteria do not otherwise discuss, let alone account for, other functional effects, such as dizziness, vertigo, ear pain, etc., the Court cannot conclude that the rating schedule, on its face, contemplates effects other than difficulty hearing or understanding speech.

Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (emphasis added).  The Court further noted that "a hearing loss claimant could provide evidence of numerous symptoms, including-for purposes of example only-ear pain, dizziness, recurrent loss of balance, or social isolation due to difficulties communicating, and the Board would be required to explain whether the rating criteria contemplate those functional effects."  Id. at 371.

The Board acknowledges the Veteran's complaints of difficulty hearing.  While acknowledging the functional effects and limitations associated with his hearing loss, in consideration of Doucette, the Board finds that the schedular rating contemplates the effects of the Veteran's service-connected bilateral hearing loss as they are related to functional effects of decreased hearing and any difficulty understanding speech in noisy environments.  

In summary, for the reasons and bases expressed above, the Board has concluded that a compensable rating is not warranted for bilateral hearing loss and the benefit of the doubt is not applicable.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to a compensable rating for hypertension is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

The evidence of record reflects that the Veteran seeks VA and private treatment regarding his skin conditions.  VA treatment records reflects that non-VA records from various private medical providers were scanned; however, the substance of such records are not contained within the VA treatment records.  06/23/2016 CAPRI at 43, 74, 79-83, 91, 132-135.  The evidence of record contains separate entries from private medical providers, including Midwest Clinic of Dermatology and St. Cloud Medical Group; however, it does not appear that the entirety of the medical records from these medical providers have been associated with the virtual folder.  Thus, remand is necessary.

The evidence of record also contains a January 2016 treatment record from the Naval Hospital Pensacola submitted by the Veteran.  01/29/2016 Medical Treatment Record-Government Facility.  The entirety of the Veteran's treatment records should be requested from this facility.  Also, associate updated VA treatment records for the period from June 9, 2016.  

Additionally, in July 2014 and July 2015, the Veteran's private physician completed a 'Scar Disfigurement Disability Benefits Questionnaire' regarding the right upper chest scar, two sternum scars, left neck scar, and right eye temple.  07/08/2014 & 07/15/2015 VA Examination.  In September 2014, the Veteran's private physician completed a 'Skin Diseases Disability Benefits Questionnaire' regarding his seborrheic dermatitis, actinic keratosis, and squamous/basal cell carcinoma.  09/17/2014 VA Examination.  The Veteran underwent VA examinations in August 2015 and May 2016, however, these examinations did not assess the entirety of his service-connected skin conditions and associated scars.  In light of his continued treatment for his skin conditions and scars, the Veteran should be afforded a VA examination to assess the severity of his service-connected skin disabilities and associated scars.  Also, in light of the findings pertaining to the sternum and right eye temple contained in the July 2014 and July 2015 examination reports, a determination should be made as to whether such conditions are due to service or due to any service-connected disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete releases with regard to the following medical providers:

a)  Midwest Clinic of Dermatology;

b)  St. Cloud Medical Group;

c)  Catalina Skin Institute;

d)  Skin and Cancer Center of Arizona;

e)  Aurora Diagnostics Twin Cities Dermatopathology;

f)  Clearwater Clinic;

g)  Any other private medical provider pertaining to the skin and scars.

Thereafter, request the entirety of the Veteran's treatment records from the identified medical providers.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

2.  Associate with the virtual folder updated VA treatment records for the period from June 9, 2016.  

3.  Associate with the virtual folder treatment records from the Naval Hospital Pensacola.  

4.  Schedule the Veteran for a VA dermatology examination with a physician to ascertain the severity of his scars of the left neck, mid lower chest, right sternum, mid lower chest, right sternum, and left lower sternum; actinic keratosis; and, seborrheic dermatitis; and, the nature and etiology of basal cell carcinoma of the midline sternum and right temple.  To the extent possible, such examination should be scheduled at a time the disabilities (seborrheic dermatitis, actinic keratosis) are active.  It is imperative that the Virtual folders be made available to and be reviewed by the examiner. 

The examiner should indicate the percentage of the entire body and exposed areas affected by dermatitis; whether topical therapy is required; whether intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required and the total duration during the past 12-month period for any such therapy.

The examiner should specifically comment on each of the eight disfiguring factors under Diagnostic Code 7800 for the scars:

With regard to the service connection claims:

a)  Please identify whether the Veteran has basal cell carcinoma or squamous cell carcinoma of the midline sternum and/or right temple, separate and distinct from his service-connected disabilities of scars of the left neck, mid lower chest, right sternum, mid lower chest, right sternum, and left lower sternum.

b)  Is basal cell carcinoma/squamous cell carcinoma of the midline sternum at least as likely as not (50 percent or greater probability) due to service or any incident therein?

c)  Is basal cell carcinoma/squamous cell carcinoma of the right temple at least as likely as not (50 percent or greater probability) due to service or any incident therein?

d)  Is basal cell carcinoma/squamous cell carcinoma of the midline sternum at least as likely as not (50 percent or greater probability) caused by a service-connected disability, to include actinic keratosis and/or seborrheic dermatitis?

e)  Is basal cell carcinoma/squamous cell carcinoma of the right temple at least as likely as not (50 percent or greater probability) caused by a service-connected disability, to include actinic keratosis and/or seborrheic dermatitis?

f)  Indicate whether it is at least as likely as not (50 percent or greater probability) that a basal cell carcinoma/squamous cell carcinoma of the midline sternum has been aggravated by a service-connected disability, to include actinic keratosis and/or seborrheic dermatitis.

g)  Indicate whether it is at least as likely as not (50 percent or greater probability) that a basal cell carcinoma/squamous cell carcinoma of the right sternum has been aggravated by a service-connected disability, to include actinic keratosis and/or seborrheic dermatitis.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The clinician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

5.  After completion of the above, review the relevant evidence of record and readjudicate the initial increased rating and service connection issues.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


